DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 10/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 4/7/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Drawings
The drawings are objected to because at least Fig. 4B includes misspellings and typographical errors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the requesting device”, in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation, “the trusted secure information”, in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected based upon dependency on rejected independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brickell (U.S. Pat. App. Pub. 2005/0138384 A1).
Regarding claim 17, Brickell discloses: a method for use in a trusted network environment, comprising: requesting by a requesting computing resource access to a network resource hosted by a hosting device (client desires access to server. Brickell para. 0001.); implicitly attesting by the requesting computing resource that the requesting computing resource is in a trusted state (in order to establish trust with the requesting device the server requires proof from the requesting device. Brickell para. 0002. The server seeks reliable configuration information about the requesting device prior to allowing access. Brickell para. 0002. The requesting device provides a signed attestation report including information related to the architecture, manufacture, OS, and version of the device, to the server. Brickell para. 0003. The report is implicitly in a trusted state based upon the combination of configuration characteristics attested to in the report.), the implicit attestation including accessing a proof of possession if the requesting computing resource is in a trusted state (possession of the identity verification key to verify the attestation identity signature is used to verify the veracity of the reported characteristics. Brickell para. 0003. In some cases, trust in the attestation report may be increases as a result of the report being generated by a trusted platform module incorporated within the client platform. Brickell para. 0004.); forwarding by the requesting computing resource the proof of possession from the requesting computing resource to the hosting device (the signed attestation report is transmitted to the server. Brickell para. 0003.); and permitting the requesting computing resource to access the network resource upon receipt of the implicit attestation by the hosting device (once the attestation is validated and indicates that the requesting platform matches the trusted platform trusted configuration, the requestor is allowed to proceed to perform a transaction. Brickell para. 0016.).

Allowable Subject Matter
Claims 1-10 overcome the identified prior art assuming the rejection of independent claim 1, under 35 U.S.C. 112(b) for antecedent basis issues, is overcome.
Claims 11-16 are allowed.
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hartley (U.S. Pat. App. Pub. 2014/0205092 A1), provisioning trusted electronic elements within an untrusted environment; Higuchi (U.S. Pat. App. Pub. 2020/0287960 A1), verify that an onboard electronic computing module is in a trusted state; Mackintosh (U.S. Pat. 8,869,264 B2), trusted platform module (TPM) verifies that the system is in a trusted state; Sinha (U.S. Pat. App. Pub. 2015/0113618 A1), verifying that a server component is in a trusted state and protected by a secure module; Kostiainen (U.S. Pat. 7,913,086 B2), certifying a module is in a trusted data based on certified attestation; Lee (U.S. Pat. App. Pub. 2016/0246736 A1), attesting the current state of a plurality of trusted hardware modules; and Bade (U.S. Pat. App. Pub. 2009/0063857 A1), employing an attestation key to verify the TPM is valid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493